 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1184 
In the House of Representatives, U. S., 
 
March 17, 2010 
 
RESOLUTION 
Congratulating the 2009-2010 University of Maryland Men’s Basketball Team, Greivis Vasquez, and Coach Gary Williams on an outstanding season. 
 
 
Whereas the University of Maryland Terrapins completed the 2009–2010 regular season with 23 wins and 7 losses; 
Whereas the Terrapins completed the 2009–2010 Atlantic Coast Conference (ACC) season with 13 wins and 3 losses, sharing first place with Duke University; 
Whereas on June 15, 2009, Greivis Vasquez elected to forego the National Basketball Association draft and play his senior year with the Terrapins; 
Whereas on February 27, 2010, Greivis Vasquez scored a career-high 41 points; 
Whereas during the 2009–2010 season, Greivis Vasquez averaged 19.6 points per game; 
Whereas during the 2009–2010 season, Greivis Vasquez became the only player in ACC history to record 2,000 points, 700 assists, and 600 rebounds; 
Whereas during the 2009–2010 season, Greivis Vasquez received ACC Player of the Week honors four times; 
Whereas for the 2009–2010 season, Greivis Vasquez was unanimously selected first team All-ACC by the Atlantic Coast Sports Media Association; 
Whereas on March 9, 2010, Greivis Vasquez was named ACC Player of the Year; 
Whereas Greivis Vasquez is a finalist for the Bob Cousy Award, which honors the Nation’s top collegiate point guard; 
Whereas Coach Gary Williams played for the Terrapins and served as team captain in 1967; 
Whereas Coach Williams graduated from the University of Maryland in 1968 and returned to coach the men’s basketball team of his alma mater in 1989; 
Whereas on November 13, 2009, Coach Williams began coaching his 21st season with the University of Maryland; 
Whereas in 2002, Coach Williams led the Terrapins to win the national title; 
Whereas with 441 wins, Coach Williams is the Terrapins’ all-time winningest head basketball coach, having surpassed Charles Lefty Driesell who accrued 348 victories in 18 seasons with the University of Maryland; 
Whereas in 2005, Coach Williams was inducted into the University of Maryland Alumni Hall of Fame; and 
Whereas on March 9, 2010, for the second time in his career, Coach Williams was named ACC Coach of the Year: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the University of Maryland Men’s Basketball Team is congratulated on an outstanding season; 
(2)Greivis Vasquez is congratulated on being named the 2009–2010 Atlantic Coast Conference Player of the Year; and 
(3)Coach Gary Williams is congratulated on being named the 2009–2010 Atlantic Coast Conference Coach of the Year. 
 
Lorraine C. Miller,Clerk. 
